             Case 14-50977-BLS       Doc 12    Filed 02/02/15     Page 1 of 2



                     UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE

                                                Chapter 11
In re:
REVSTONE INDUSTRIES, LLC, et al.,
                                                Case No. 12-13262 (BLS)
                      Debtors.
REVSTONE INDUSTRIES, LLC                       )
                                               )
                      Plaintiff,               )
                                               )
               v.                              )
                                               ) Adv. Proc. No.: 14-50977 (BLS)
SCOTT R. HOFMEISTER and GEORGE                 )
S. HOFMEISTER                                  )
                                               )
                      Defendants.              )


                                   NOTICE OF MOTION

       Please take notice that Defendants, Scott R. Hofmeister (“Scott”) and George S.

Hofmeister (“GSH”), hereby move this Court for an order dismissing Plaintiffs’

Complaint.

       This motion is made pursuant to Fed. R. Civ. P. 12(b)(6) and is based upon the

grounds, among other things, that Plaintiffs’ Complaint is duplicative of another lawsuit

Plaintiffs’ assignor currently has pending against Defendants before this very Court, Adv.

Proc. Number 14-50033-BLS. Plaintiffs’ current lawsuit is both duplicative, improperly

splits claims, and is asserted merely for the purpose of circumventing the rules pertaining

to the amendment of complaints, Fed. R. Civ. P. 15.

       This motion is based upon this Notice, and the Memorandum of Points and

Authorities, all of which are attached hereto or filed concurrently herewith, as well as

upon all other papers and pleadings previously on file with this Court and any other

evidence and argument that may be presented at the time of the hearing on this motion.
          Case 14-50977-BLS       Doc 12      Filed 02/02/15   Page 2 of 2



                                        /s/ Evan O. Williford
OF COUNSEL:                            Evan O. Williford (No. 4162)
                                       The Williford Firm LLC
SHELDON S. TOLL PLLC                   901 N. Market Street, Suite 800
Sheldon S. Toll (Mich Bar No. P-21490) Wilmington, DE 19801
P. O. Box 4297                         (302) 654-5924
Southfield, MI 48037                   evanwilliford@thewillifordfirm.com
(248) 351-5480                             Attorneys for Scott R. Hofmeister and
lawtoll@comcast.net                    George S. Hofmeister

Dated: February 2, 2015




                                        -2-
